Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-25, in the reply filed on July 25, 2022 is acknowledged.
Claims 26-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Status of the Claims
Claims 1-25 are under examination. 
Claims 26-72 are withdrawn. 

Specification
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, please see page 2, line 23, and page 6, lines 7 and 22 .Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as “http://”, “www.” or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-25 are directed to a computing device for determining the quantitative score of a plurality of phenotype-gene pair topographies based on the correlation between neurophenotype topography and the genotype topography. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of generating a neurophenotype topography, generating a genotype topography, defining a plurality of phenotype-gene pair topographies between a neurobehavior phenotype and a plurality of genes, determine a quantitative score for a plurality of phenotype-gene-pair topographies, selecting a plurality of phenotype-gene pair topographies having a respective score above a selected threshold and displaying the respective genes.  These steps are drawn to a mathematical algorithm or mental steps of calculating.  Dependent claims 2-24 recite additional mathematical steps or mental steps. Mental steps are a judicial exception.  In addition, the courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing. While the instant claims recite a computing device with a memory and processor, the instant claims do not recite any particular structural limitations of the device.  Thus, the instant claims do not recite a particular machine that integrates the judicial exception into a practical application. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a memory, processor and display.  However, these elements are well-understood, routine, and conventional elements of a general computing device. Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data, to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying implementing a judicial on a general computing device. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komorowski et al (“Association of Protein Distribution and Gene Expression Revealed by PET and Post-Mortem Quantification in the Serotonergic System of the Human Brain” Cerebral Cortex (January 2017) Volume 27, pages 117-130).
Komorowski et al. disclose obtaining neuro phenotype mapping data for a selected neurophenotype (page 119, left column and page 121, Fig 2A); obtaining gene expression data for a gene expression mapping data for one or more genes (page 119, right column); determining a quantitative score for each respective phenotype-gene pair between the selected neurobehavorial phenotype and the respective gene based on a correlation between the neurobehavior phenotype mapping data for the selected neurobehavior phenotype and the gene expression mapping data for the respective gene of the respective phenotype-gene pair (page 120, under “Results” and page 121, Fig 2A); presenting the determined score for each phenotype-gene pair to a user (page 121, Fig 2A). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631